Case 1:19-cv-00853-LMB-MSN Document 23 Filed 03/06/20 Page 1 of 1 PageID# 108


                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


  AIDA ELZAGALLY,et al..

                     Plaintiffs,
                                                    Civil No. 1:19-cv-853-LMB-MSN
        V.



  KHALIFA HAFTAR.,

                     Defendant.



                                            ORDER


        This matter comes before the Court on plaintiffs' Motion for an Extension of Time to

 submit supplemental findings in support of their Motion for Default Judgment. Having reviewed

 the Motion, it is hereby

        ORDERED that plaintiffs shall have seven (7) days from the date of this order to submit

 supplemental findings in support of their Motion for Default Judgment.



        It is SO ORDERED.




                                                                          /s/
                                                    Michael S. Naehmanoff
 March 6,2020                                       United States Magistrate Judge
 Alexandria, Virginia
